ON APPLICATION FOR REHEARING
No. 4569.
OPINION
By THE COURT.
Application for rehearing is hereby denied.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.
Decided May 14, 1952.
ON MOTION TO CERTIFY JUDGMENT
No. 4569.
OPINION
By THE COURT.
Submitted on motion to certify on the ground that the judgment rendered in this case is in conflict with the judgments rendered in Rosenberg v. Reynolds, 11 Oh Ap 66, and Fredericks v. B. L. Williams Co., 68 Oh Ap 217.
Motion to certify is hereby overruled.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.